BRYAN, Judge,
concurring in part, and dissenting in part.
I concur in overruling the mother’s application for rehearing; however, because I would grant the father’s application for rehearing, I dissent from overruling his application. I respectfully dissent insofar as the majority reverses the portion of the trial court’s judgment ordering the father to reimburse the mother for medical expenses related to the birth of the child and to pay all outstanding medical expenses related to the birth of the child.
I cannot concur with the majority’s conclusion that the mother demonstrated prejudice, based on a lack of evidence as to this issue, when the trial court ordered the father to reimburse or pay all of the aforementioned medical expenses. Furthermore, the mother failed to move the trial court for a continuance to enable her to produce evidence on this issue, as provided by Rule 15(b), Ala. R. Civ. P., despite the mother’s testimony that she had given medical bills relating to the child’s birth to her attorney.
In all other respects, I concur with the main opinion.
MOORE, J., concurs.